Citation Nr: 1743325	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an eye condition, to include bilateral superficial vascular keratitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1951 to October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in June 2016, and a transcript of this hearing is of record.  

In July 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the July 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have any current eye condition that had onset in service or that was caused or permanently aggravated by his active military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye condition, to include bilateral superficial vascular keratitis, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for an eye condition, to include bilateral superficial vascular keratitis.

A September 1952 letter from the Johns Hopkins Hospital reflects that the Veteran was treated at the Wilmer Dispensary in May 1944, many years prior to his active service, with a two year history of recurrent eye inflammation.  Service treatment records show that the Veteran apparently reported no problems with his eyes at induction to service, although a February 1952 pre-induction examination notes that the Veteran suffers from refractive error.  In July 1952, he complained of visual problems and photosensitivity of two months duration, and at that time, reported a history of eye problems since childhood.  Significantly, the Veteran did not report any specific injury or exposure prior to the onset of his current symptoms.  Examination yielded a diagnosis of bilateral superficial vascular keratitis, which the examining physician determined rendered the Veteran unfit for service.  In August 1952, the Veteran was referred to a civilian ophthalmologist, Dr. J.S.M., who confirmed the Veteran's diagnosis and also opined that the Veteran's vision was too poor to remain in service.  Physical Evaluation Board proceedings were initiated and in September 1952, the PEB determined that the Veteran's bilateral keratitis rendered him unfit for service and that this condition pre-existed the Veteran's active military service and had not been aggravated by service.  The Veteran was separated from service in October 1952.  

After separation from service, the Veteran filed a claim for an eye condition, which was denied by the RO in November 1952.  In his January 1953 substantive appeal, the Veteran argued that exposure to dust, wind, and other elements during his period of service aggravated his eye condition.  

At his June 2016 hearing, the Veteran insisted that his condition was worsened by his active service, and asserted that a training exercise exposing him to tear gas permanently aggravated his pre-existing keratitis.  In support of this theory of entitlement, the Veteran submitted a March 2010 letter from a Dr. R.H., who reported that the Veteran has a current diagnosis of bilateral Salzmann's nodular degeneration of the cornea, status post cornea transplant.  He explained that this condition is the result of chronic inflammation and irritation of the cornea, and it is conceivable that exposure to tear gas could cause such irritation.  He speculated that the Veteran's current eye condition "could potentially have been caused by prior tear gas exposure."  

In November 2016, the Veteran was afforded a VA ophthalmology examination.  The Veteran was diagnosed with bilateral Salzmann Nodular Dystrophy, bilateral dry eye syndrome, and bilateral pseudophakia, status-post cataract surgery.  The examiner noted that it is unclear from treatment records when the Veteran's Salzmann nodular dystrophy actually started, but records indicate poor vision as early as age 7.  He was treated with cornea transplant, bilaterally, and currently is prescribed prednisone acetate once a day, bilaterally.  It is also unclear from the Veteran's records when his dry eye syndrome started, but he reported that he has had condition for over 30 years.  The Veteran underwent cataract surgery in 2007 on the right eye and 2008 on the left.  The cataracts have resolved, but the Veteran has pseudophakia.  The condition is stable, with no mentioned symptoms.

The examiner opined that there is clear and unmistakable evidence that the Veteran's preexisting eye condition was not aggravated beyond its natural progression by his active military service.  The examiner explained that the cause of Salzmann nodular dystrophy is unknown, although it is often associated with dry eyes and superficial keratitis.  He further explained that although exposure to tear gas could cause temporary redness, burning, and photophobia, there is no evidence in medical literature to suggest that exposure to tear gas caused progression of the Veteran's preexisting condition.

Based on all the above evidence, entitlement to service connection for an eye condition of any kind is denied.

Regarding the Veteran's diagnosed condition of pseudophakia, status post cataracts, there is no evidence that this condition had onset in service or for more than fifty years after separation from service, and the Veteran has not presented any evidence that this condition is related to his active military service.

It appears that the Veteran is attempting to claim that his Salzmann nodule dystrophy was caused or aggravated by his active service, to include exposure to tear gas in service.

It does not appear that the Veteran was diagnosed with Salzmann nodule dystrophy until many years after service, although the November 2016 VA examiner noted that superficial keratitis, such as the Veteran has experienced since service, is associated with this condition, seemingly suggesting he may have suffering from it since prior to service.  

To the extent that the Veteran's Salzmann nodule dystrophy was diagnosed after service, the Board finds that the preponderance of the evidence weighs against a finding that this condition was caused by exposure to tear gas in service.  

Dr. R.H. speculated that the Veteran's Salzmann nodule dystrophy "could potentially have been caused by prior tear gas exposure."  However, speculative medical opinions such as Dr. R.H.'s are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, it is unclear from the available record whether Dr. R.H. was aware of the Veteran's history of recurrent keratitis, which is an inflammation of the cornea, and pre-existed the Veteran's military service, including any in-service chemical exposure.  To the extent that the Veteran's full medical history, including pre-induction eye problems, was not considered by Dr. R.H., the Board finds that his opinion has limited probative value.  

Additionally, the November 2016 VA examiner explained that while exposure to tear gas could cause temporary eye irritation, "no long term effects of tear gas on eyes is noted in medical literature."

To the extent that the Veteran is arguing that his current eye disabilities are the result of aggravation of a pre-existing disability, the Board finds that there is clear and convincing evidence that this is not the case.

As an initial matter, the Board notes that no eye disability, other than refractive error, is noted at the Veteran's enlistment.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

A September 1952 letter from the Johns Hopkins Hospital reflects that the Veteran was treated at the Wilmer Dispensary in May 1944, many years prior to his active service, with a two year history of recurrent eye inflammation.  In July 1952, he complained of visual problems and photosensitivity of two months duration, and at that time, reported a history of eye problems since childhood.  While the Veteran arguably has attempted to minimize his childhood medical history, he has conceded that he was treated for keratitis prior to his enlistment.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had an eye condition, manifested by recurrent keratitis that pre-existed his military service.  However, the Board finds that this preexisting disability was not aggravated by his military service.

Specifically, the Board finds that there is no evidence that his keratitis increased in severity during service.  The Veteran has argued that since his keratitis was not noted at his enlistment, the onset of keratitis in July 1952 should be considered de facto evidence that his condition worsened, since he was ostensibly fine until that point.  However, the Board notes that according to the contemporaneous medical evidence, the Veteran's keratitis was a recurrent condition, with periods of remission during which he was asymptomatic, alternating with periods of inflammation.  The letter from the Wilmer Eye Institute describes the Veteran's eyes as having been "inflamed off and on for two years", while a record from Valley Forge Army Hospital documents that the Veteran reported eye trouble since age eight that has not been constant, but "occurs from time to time."  Thus, the Veteran's complaints in service are consistent with a normal flare-up of his condition, rather than a permanent worsening.  

The Board has also considered the Veteran's claims that exposure to tear gas caused a permanent worsening in his condition.  However, even assuming that the Veteran was exposed to tear gas in service, the preponderance of the evidence weighs against a finding that his condition was permanently worsened by such exposure.  As an initial matter, the Veteran's service treatment records do not corroborate his current claims that he began experiencing eye trouble after training that involved exposure to tear gas.  Although the medical records related to the Veteran's in-service treatment for his keratitis are extensive and detailed, there is no documentation in any of those records that the Veteran's complaints of eye irritation and vision problems were precipitated by a specific event or injury, including some type of chemical exposure.  The Veteran's descriptions of the nature and onset of his eye problems on these occasions are highly probative, because he was then reporting symptoms in the course of seeking medical treatment and had no motive to misrepresent.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, if the Veteran's eye problems in service had developed following exposure to tear gas, the Board would expect him to have informed his military treatment providers of such an important detail.  The Board also notes that when the Veteran filed his first claim for an eye condition in 1952, he did not claim that his condition was aggravated by exposure to tear gas.  This theory of entitlement was not raised by the Veteran until decades after service.  

Furthermore, even if the Board were to accept the Veteran's testimony as credible in the sense that he did experience some irritation and eye problems following exposure to tear gas, the preponderance of the evidence does not support a finding that the Veteran's keratitis was permanently worsened during service by this exposure.  The Veteran's service treatment records suggest that his complaints had largely resolved by the time of his separation from service, although he continued to describe vision problems, and an opinion from Valley Forge Military Hospital concluded that the "fairly minimal inflammation" the Veteran experienced in service was unlikely to have been sufficient to reduce his visual acuity.  While the Veteran has submitted a statement from Dr. R.H. suggesting that the Veteran could have suffered corneal scarring as a result of exposure to tear gas, as the Board has previously noted, his opinion is highly speculative and does not appear to be based on a review of the Veteran's complete medical history, including his service treatment records.  As such, it has limited probative value and is inadequate to establish that the Veteran's keratitis worsened during service.

The Veteran himself has repeatedly insisted that his eye condition was permanently aggravated by his military service; however, his lay opinion, however sincere or fervent, is not competent evidence.  The Veteran has not demonstrated that he has any medical knowledge or training; in other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's keratitis was caused or permanently aggravated due to his alleged tear gas exposure in service is too complex to be addressed by a layperson.  This determination is not amenable to lay observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

In conclusion, based on all the above evidence, the Board finds that the Veteran's keratitis did not increase in severity during the Veteran's active service, and as such, aggravation is not conceded.  

For all the above reasons, entitlement to service connection for an eye disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for an eye condition, to include bilateral superficial vascular keratitis, is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


